Title: To Thomas Jefferson from Thomas Newton, 22 July 1802
From: Newton, Thomas
To: Jefferson, Thomas


          
            Dr Sir
            Norfolk July 22—1802
          
          Your favor by Genl. Dearborne I received & thank you for the introduction of him, his stay here is so short a time, that we cannot have the pleasure of shewing what our Country affords & at present our trade is very dull, it being the season when our vessels are all out. I shall be ever glad to see any of your freinds, & hope when they come this way you will let me know them. whenever you should wish to have wine, from this, I shall be happy to send it you. my correspondent in Madeira, has informd me that he has superior to any that has yet been shipped, I intend to direct a pipe or two for trial, tho I think what he has sent, is very fine. with my best wishes for yr. health & happiness
          I am respectfully Yr. Obt Servt
          
            Thos Newton
          
        